DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations obtaining unit and control unit have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 24-29 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows the following structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: 
Obtaining unit: Processor (see paragraph 0070 of the PG Pub)
Control unit: Processor (see paragraph 0070 of the PG Pub). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18 and 24: 
The claims recite "detecting, by the control center, the target photovoltaic unit" and "whether to detect the target photovoltaic unit". Due to the language presented it is unclear what this means. The unit is already known in order to have the parameter, so this is not "detecting the unit". This appears to be a translation issue, but it is unknown what is actually being detected since it is not the unit itself. 
The claims also recite "re-obtaining, at an interval of a second time length, a working parameter in a first time length closest to a current time point" First, the limitation “a first time length” in this section of the claim introduces antecedent basis issues, as it is unclear if this is the same as the previously defined first time length from claim 18. Further, if it is the same time length it is unclear how can you have a value in 2 time points "closest to a current time" in a second interval. This again appears to be a translation based issue but must be clarified for prosecution.
Regarding claims 19 and 25: The claims recite "the corresponding environmental parameter" There is insufficient antecedent basis for this limitation in the claim. Further, the previously defined environmental parameter is not determined "through calculation" is only existing which leads to further indefiniteness.
The claims also later recite "the environmental parameter" which becomes indefinite as well as it is unclear which parameter this refers to, the parameter defined in claim 18 or the calculated parameter from claim 19. 
Regarding claim 20 and 26: The claims recite "working current value" which the examiner takes to be unclear. This could be referring to current as current/most recent time or current as in the electric current of the photovoltaic unit. Further, when read in context with claim 19 on which it depends this conflicting limitation is more unclear. It would appear based on the use of "I" in the formula that current may be intended to be electric current, but the use of the term in the claims on which this depends leads to confusion. 
Regarding claims 21 and 27: The claims recite “detecting the photovoltaic unit” similar to claims 18 and 24. Again, it is unclear what this means. The unit is already known in order to have the parameter, so this is not "detecting the unit". This appears to be a translation issue, but it is unknown what is actually being detected since it is not the unit itself. This is further complicated by the added limitations in claims 21 and 27 regarding the new threshold requirements, as it could be a “binary” type threshold (i.e. existing or not) or a value threshold (i.e. a current value above a baseline).
Dependent claims 19-23 and 25-32 inherit the indefiniteness of the claims on which they depend, and are therefore also rejected under 35 U.S.C. 112 b. 
The Examiner notes that due to the extent of the 112 indefiniteness issues above any further treatment of the claims is “As Best Understood”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 31 is rejected under 35 U.S.C. 101 as they are drawn to transitory media (i.e. signals, carrier waves, etc.).  While the applicants appear to be attempting to claim an article of manufacture which would qualify as one of the four statutory categories of invention, the applicants' language “computer-readable storage medium,” covers both non-transitory computer readable storage media and transitory computer readable storage media, such as, signals (See MPEP 2111.01).  Signals are, per se, non-statutory embodiments.
The examiner notes that amending the claim language from “computer-readable storage medium” to “non-transitory computer readable storage medium” or “computer readable storage medium where the medium is not a signal” would resolve the above 35 U.S.C. 101 issues.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohno (US 2013/0311121) .
The Examiner again notes that due to the indefiniteness issues described above all consideration of the merits of the claims in view of prior art is as best understood. 
Regarding claim 18: Kohno discloses a detection condition determining method, comprising: 
obtaining, by a control center, a working parameter value of a target photovoltaic unit in a first time length closest to a current time point, wherein the working parameter value of the target photovoltaic unit is provided for the control center by a photovoltaic inverter coupled to the target photovoltaic unit (Kohno paragraph 0017. 0029, 0030 where multiple values which could be “working parameters” are discussed and collected); and 
detecting, by the control center, the target photovoltaic unit if the control center determines, based on the working parameter value, that an environmental parameter value of the target photovoltaic unit meets an environmental parameter threshold (Kohno paragraph 0029 where a temperature correction coefficient is an example of a determination of an environmental parameter and a threshold. See also paragraph 0034-0035); or 
starting, by the control center, cyclic detection if the control center determines, based on the working parameter value, that an environmental parameter value of the target photovoltaic unit does not meet a corresponding environmental parameter threshold, wherein the cyclic detection comprises: re-obtaining, at an interval of a second time length, a working parameter value of the target photovoltaic unit in a first time length closest to a current time point, and determining, based on the working parameter value, whether to detect the target photovoltaic unit (Kohno Fig 3 where the chart shows a fitting and determination of a value, Fig 4 where the detection is shown in a cycle, Fig 5 S503 where repetition is explicitly shown).
Regarding claim 24: Kohno discloses a detection condition determining apparatus, comprising: 
an obtaining unit, configured to obtain a working parameter value of a target photovoltaic unit in a first time length closest to a current time point, wherein the working parameter value of the target photovoltaic unit is provided for the apparatus by a photovoltaic inverter coupled to the target photovoltaic unit (Kohno paragraph 0017. 0029, 0030 where multiple values which could be “working parameters” are discussed and collected); and 
a control unit, configured to detect the target photovoltaic unit if the control unit determines, based on the working parameter value, that an environmental parameter value of the target photovoltaic unit meets an environmental parameter threshold (Kohno paragraph 0029 where a temperature correction coefficient is an example of a determination of an environmental parameter and a threshold. See also paragraph 0034-0035), wherein 
the control unit is further configured to: start cyclic detection if the control unit determines, based on the working parameter value, that the environmental parameter value of the target photovoltaic unit does not meet the corresponding environmental parameter threshold, wherein the cyclic detection comprises: re-obtaining, at an interval of a second time length, a working parameter value of the target photovoltaic unit in a first time length closest to a current time point, and determining, based on the working parameter value, whether to detect the target photovoltaic unit (Kohno Fig 3 where the chart shows a fitting and determination of a value, Fig 4 where the detection is shown in a cycle, Fig 5 S503 where repetition is explicitly shown).
Regarding claims 19 and 25: Kohno discloses the limitations of claims 18 and 24 as described above. Kohno also discloses the detecting, by the control center, the target photovoltaic unit if the control center determines, based on the working parameter value, that an environmental parameter value of the target photovoltaic unit meets an environmental parameter threshold comprises: obtaining, by the control center, the corresponding environmental parameter value through calculation based on the working parameter value (Kohno paragraph 0034-0035); and detecting, by the control center, the target photovoltaic unit if the control center determines that the environmental parameter value meets the environmental parameter threshold (Kohno paragraph 0036).
Regarding claims 20 and 26: Kohno discloses the limitations of claims 19 and 25 as described above. Kohno also discloses the working parameter value is a working current value of the target photovoltaic unit (Kohno paragraph 0017, 0034-0036), and the environmental parameter value is an irradiance intensity value of the target photovoltaic unit; and 
the working parameter value and the environmental parameter value meet the following formula:                         
                            
                                
                                    G
                                
                                
                                    i
                                    r
                                    r
                                
                            
                            =
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            t
                                            e
                                            s
                                            t
                                        
                                    
                                
                                
                                    β
                                    *
                                     
                                    
                                        
                                            I
                                        
                                        
                                            S
                                            T
                                            C
                                        
                                    
                                
                            
                        
                    
wherein                         
                            
                                
                                    G
                                
                                
                                    i
                                    r
                                    r
                                
                            
                        
                    is the irradiance intensity value,                         
                            
                                
                                    I
                                
                                
                                    t
                                    e
                                    s
                                    t
                                
                            
                        
                     is the working current value,                         
                            β
                        
                     is a preset coefficient, and                         
                            
                                
                                    I
                                
                                
                                    S
                                    T
                                    C
                                
                            
                        
                     is a short-circuit current value of a component nameplate of the target photovoltaic unit (Kohno paragraph 0041-0043 where the expression provided is a ratio based determination utilizing the same parameters and where the rations and temperature are used in simplification to the claimed formula as described in paragraph 0043. See also paragraph 0073 “Here, a short-circuit current I'sc is calculated by multiplying an operating current I'op measured and inputted in the power generation site by the constant "j" (S803). After that, a provisional value of the solar radiation intensity p'0 is calculated by dividing the result by the short-circuit current in the solar radiation intensity 1 kW/ms and the room temperature 298K as the array (S804). The solar radiation intensity calculated here is just a provisional value as the temperature is not corrected” which is describing the same relationship as the claimed formula).
Regarding claims 21 and 27: Kohno discloses the limitations of claims 18 and 24 as described above. Kohno also discloses the detecting, by the control center, the target photovoltaic unit if the control center determines, based on the working parameter value, that an environmental parameter value of the target photovoltaic unit meets an environmental parameter threshold comprises: detecting, by the control center, the target photovoltaic unit if the control center determines that the working parameter value meets a preset working parameter threshold, wherein the working parameter threshold is a working parameter value of the target photovoltaic unit when an environmental parameter value of an environment in which the target photovoltaic unit is located is the environmental parameter threshold (Kohno paragraph 0007, 0017, 0034-0036).
Regarding claims 22 and 28: Kohno discloses the limitations of claims 18 and 24 as described above. Kohno also discloses after the cyclic detection is started, the method further comprises: monitoring duration of the cyclic detection; obtaining a detection result of each time of detection after the duration reaches a preset third time length, or after a quantity of detection times for detecting the target photovoltaic unit after the cyclic detection is started reaches a preset quantity threshold; and outputting a detection report based on the quantity of detection times and the detection result of each time of detection (Kohno Fig 5).
Regarding claims 23 and 29: Kohno discloses the limitations of claims 18 and 24 as described above. Kohno also discloses the target photovoltaic unit is a photovoltaic module or a photovoltaic string set, and the photovoltaic string set comprises at least one photovoltaic string (Kohno claim 7).
Regarding claim 30: Kohno discloses a computing device, comprising a processor, a memory, and program instructions that are stored in the memory and that can be run on the processor (Kohno paragraph 0064. 0066, 0071), wherein when the program instructions are run, the computing device is enabled to perform the method according to claim 18 (see above rejection of claim 18).
Regarding claim 31: Kohno discloses a computer-readable storage medium, storing program instructions, wherein when the program instructions are run on a computer (Kohno paragraph 0064. 0066, 0071), the computer is enabled to perform the method according to claim 18 (see above rejection of claim 18).
Regarding claim 32: Kohno discloses a photovoltaic system, comprising a target photovoltaic unit, a control center, and a photovoltaic inverter (Kohno paragraph 0060-0061), wherein the target photovoltaic unit is configured to absorb irradiation energy and convert the irradiation energy into electric energy (Kohno paragraph 0060-0061); the photovoltaic inverter is configured to be coupled to the target photovoltaic unit, detect a working parameter value of the target photovoltaic unit, and provide the working parameter value of the target photovoltaic unit for the control center; and the control center is configured to perform, based on the working parameter value provided by the photovoltaic inverter, the method according to claim 18 (see above rejection of claim 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ma (CN 109905084): discloses fault determination in a photovoltaic system using value ordering
Friebe (DE 102015122636): discloses measurement within an inverter for resistance determinations
Sub (KR 101739740): discloses monitoring inverter condition as a time series type of analysis 
Choi (KR 20170056763): monitoring solar power generation using WoT
Krasowski (US 8159238): Discloses in-situ monitoring of PV cells

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896